FILED
                             NOT FOR PUBLICATION                            MAY 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TOUMA TOUMA,                                     No. 08-71028

               Petitioner,                       Agency No. A077-993-293

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Touma Touma, a native and citizen of Syria, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for withholding of removal and protection

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence factual findings, Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      In his opening brief, Touma fails to challenge the agency’s dispositive

determination that his asylum claim was time-barred.

      Substantial evidence supports the agency’s determination that any

discrimination Touma may have experienced on account of his Christian religion

did not rise to the level of past persecution. See Nagoulko v. INS, 333 F.3d 1012,

1016 (9th Cir. 2003) (record did not compel finding that Ukrainian Pentecostal

Christian who was “teased, bothered, discriminated against and harassed” suffered

from past persecution).

      In addition, substantial evidence supports the agency’s determination that

Touma failed to establish a nexus between the persecution he fears from his

creditors or the Syrian government and a statutorily protected ground. See Ochoa

v. Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005) (persecution as a result of a debt

was not on account of a protected ground). Accordingly, Touma’s withholding of

removal claim fails.

      Substantial evidence also supports the agency’s finding that Touma failed to

establish a clear probability that he would be persecuted on account of his

Christian religion on return to Syria. See Hakeem v. INS, 273 F.3d 812, 816-17


                                          2                                     08-71028
(9th Cir. 2001) (“An applicant’s claim of persecution upon return is weakened,

even undercut, when similarly-situated family members continue to live in the

country without incident, . . . or when the applicant has returned to the country

without incident.”) (internal citations omitted).

      Finally, substantial evidence supports the agency’s denial of Touma’s CAT

claim because he failed to show it is more likely than not that he will be tortured if

returned to Syria. See Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                           3                                    08-71028